HANSEN, BARNETT& MAXWELL, P.C. A Professional Corporation Registered with the Public Company CERTIFIED PUBLIC ACCOUNTANTS Accounting Oversight Board 5 Triad Center, Suite 750 Salt Lake City, UT 84180-1128 Phone: (801) 532-2200 Fax: (801) 532-7944 www.hbmcpas.com A Member of the Forum of Firms CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Remote MDx, Inc. We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated June 17, 2008, relating to the consolidated financial statements which appear in Remote MDx, Inc.’s Annual Report on Form 10-KSB/A for the year ended September 30, 2007. HANSEN, BARNETT & MAXWELL, P.C. Salt Lake City, Utah August
